                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                       )
CONSERVATION LEAGUE, et al.,                 )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )
                                             )              Case No. 2:20-cv-01687-BHH
MICHAEL REGAN,1 in his official              )
capacity as Administrator of the U.S.        )
Environmental Protection Agency, et al.,     )
                                             )
                      Defendants,            )
                                             )
AMERICAN FARM BUREAU                         )
FEDERATION, et al.,                          )
                                             )
                      Intervenor-Defendants. )
_______________________________________ )


     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
              VOLUNTARY REMAND WITHOUT VACATUR

       Pursuant to Local Rule 7.01, Defendants United States Environmental Protection Agency

(“EPA”), EPA Administrator Michael Regan, United States Army Corps of Engineers, and

Acting Assistant Secretary of the Army for Civil Works Jaime Pinkham2 (“Defendants” or

“Agencies”) move the Court to remand the Navigable Waters Protection Rule: Definition of

“Waters of the United States,” 85 Fed. Reg. 22,250 (Apr. 21, 2020) (the “NWPR”) to the

Agencies and to dismiss this action. The Agencies respectfully submit this motion in lieu of



1
  EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure.
2
 Acting Assistant Secretary of the Army for Civil Works Jaime Pinkham is automatically
substituted for R.D. James, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
filing a cross-motion for summary judgment/response to Plaintiffs’ motion for summary

judgment that is due today.3

       As explained more fully herein, remand is appropriate because the Agencies have

completed their review of the NWPR and have decided to commence a new rulemaking to revise

or replace the rule. A remand would avoid potentially unnecessary litigation in this Court over

aspects of the NWPR that will be reconsidered in a new rulemaking, would conserve the parties’

limited resources, and would best serve the interest of judicial economy. In addition, remand

would avoid requiring the Agencies to take positions on merits questions that might appear to

pre-judge issues that will be reconsidered through notice-and-comment rulemaking. Through the

Agencies’ administrative rulemaking process, all members of the public, including the parties to

this case, will have the opportunity to submit comments and recommendations, and the

Agencies’ new final rule therefore may resolve or moot some or all of the claims presented in

this litigation. And, if a new rule does not resolve the parties’ concerns, that new rule could itself

be challenged. If a challenge occurs, the parties and reviewing courts would benefit from

reviewing the Agencies’ new final action and new administrative record, rather than continuing

to litigate the NWPR on a record that may be rendered moot and out of date.




3
 While the Agencies’ cross-motion for summary judgment/response to Plaintiffs’ motion for
summary judgment was initially due June 18, 2021 (ECF No. 118), the recent enactment of
Juneteenth National Independence day rendered June 18, 2021 a federal holiday. See Juneteenth
National Independence Day Act, Pub. L. No. 117-17, 135 Stat. 287 (2021). Accordingly, the
Agencies’ filing is now due June 21, 2021. See Fed. R. Civ. P. 6.


                                                  2
       The Agencies have conferred with the parties regarding this motion pursuant to Local

Rule 7.02. Plaintiffs have indicated they intend to oppose the motion.4 Defendant-Intervenors

have stated they do not intend to oppose the motion.5

                                        BACKGROUND

       A.      Statutory and Regulatory Overview

       The Federal Water Pollution Control Act, commonly known as the Clean Water Act

(“CWA”), seeks “to restore and maintain the chemical, physical, and biological integrity of the

Nation’s waters.” 33 U.S.C. §§ 1251–1388. Among other provisions, the CWA prohibits “the

discharge of any pollutant by any person” without a permit or other authorization, 33 U.S.C.

§ 1311(a), to “navigable waters,” defined as “the waters of the United States,” id. at § 1362(7).

       The Army Corps of Engineers first promulgated regulations defining “waters of the

United States” in the 1970s. Covered waters included only those waters subject to the ebb and

flow of the tide or used “for purposes of interstate or foreign commerce.” 39 Fed. Reg. 12,115,




4
 Plaintiffs consist of the following organizations: American Rivers, Charleston Waterkeeper,
Chattahoochee Riverkeeper, Clean Water Action, Defenders of Wildlife, Environment America,
Friends of the Rappahannock, James River Association, National Wildlife Federation, North
Carolina Coastal Federation, North Carolina Wildlife Federation, Public Employees for
Environmental Responsibility, Roanoke River Basin Association, and South Carolina Coastal
Conservation League.
5
  Defendant-Intervenors consist of the following organizations: American Farm Bureau
Federation, American Petroleum Institute, American Road and Transportation Builders
Association, Chamber of Commerce of the United States of America, Leading Builders of
America, National Alliance of Forest Owners, National Association of Home Builders, National
Cattlemen's Beef Association, National Corn Growers Association, National Mining
Association, National Pork Producers Council, National Stone, Sand, and Gravel Association,
North Carolina Farm Bureau, Public Lands Council, South Carolina Farm Bureau, U.S. Poultry
& Egg Association. On February 2, 2021, Edison Electric Institute was voluntarily dismissed as
a defendant-intervenor. ECF No. 103. Separately, on May 28, 2021, Michael and Chantell
Sackett moved to intervene in this proceeding. ECF No. 130. The Court has not yet ruled on this
motion.


                                                 3
12,119 (Apr. 3, 1974). Thereafter, the Corps broadened its interpretation of the phrase. See, e.g.,

42 Fed. Reg. 37,122, 37,144 (July 19, 1977). In the 1980s, the Agencies adopted regulatory

definitions substantially similar to the 1977 definition; those regulations remained in effect until

2015. See 33 C.F.R. § 328.3(a) (1987) (Corps); 40 C.F.R. § 232.2(q) (1988) (EPA) (collectively,

the “1986 Regulations”). Over time, the Agencies refined their application of the 1986

Regulations, as informed by three Supreme Court decisions. See, e.g., United States v. Riverside

Bayview Homes, Inc., 474 U.S. 121 (1985); Solid Waste Agency of N. Cook Cty. v. U.S. Army

Corps of Eng’rs, 531 U.S. 159 (2001); Rapanos v. United States, 547 U.S. 715 (2006).

        In 2015, the Agencies revised the regulatory definition of “waters of the United States.”

Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29,

2015) (the “2015 rule”). In 2019, the Agencies repealed the 2015 rule and reinstated the prior

regulatory framework. 84 Fed. Reg. 56,626 (Oct. 22, 2019). Then, in 2020, the Agencies again

revised the definition of “waters of the United States” with the NWPR.

       B.      The NWPR

       The NWPR establishes four categories of jurisdictional waters: “(1) The territorial seas

and traditional navigable waters; (2) tributaries of such waters; (3) certain lakes, ponds, and

impoundments of jurisdictional waters; and (4) wetlands adjacent to other jurisdictional waters

(other than waters that are themselves wetlands).” 40 C.F.R. § 120.2 (EPA); 33 C.F.R. § 328.3

(Corps); see also 85 Fed. Reg. at 22,273. The NWPR also establishes exclusions and defines the

operative terms used in the regulatory text. 85 Fed. Reg. at 22,270; see also id. at 22,340–41

(regulatory text). The NWPR includes “perennial” tributaries that “flow[] continuously year-

round” and “intermittent” tributaries that “flow[] continuously during certain times of the year

and more than in direct response to precipitation (e.g., seasonally when the groundwater table is




                                                  4
elevated or when snowpack melts).” Id. at 22,275. Ephemeral waters (waters that flow in direct

response to precipitation) are categorically excluded from jurisdiction under the NWPR. Id. at

22,340.

        The NWPR also includes “adjacent wetlands” as subject to CWA jurisdiction if they

directly abut a jurisdictional water, are “inundated by flooding” from a jurisdictional water

during “a typical year,” are separated from a jurisdictional water “only by a natural berm, bank,

dune, or similar natural feature,” or are separated from a jurisdictional water “only by an

artificial dike, barrier, or similar artificial structure so long as that structure allows for a direct

hydrologic surface connection” between the wetlands and the jurisdictional water in a “typical

year.” Id. at 22,251. Multiple parties have challenged the NWPR in various district courts.6

        C.      This Litigation

        On April 29, 2020, Plaintiffs initiated this lawsuit pursuant to the Administrative

Procedure Act challenging the NWPR. ECF No. 1. Plaintiffs generally allege that the NWPR

violates the APA for a number of reasons including, among other things, that the Agencies failed

to adequately consider water quality impacts and that the NWPR’s exclusion of ephemeral




6
  See Conservation Law Found. v. EPA, No. 1:20-cv-10820-DPW, ECF No. 1 (D. Mass. Apr. 29,
2020); California v. Wheeler, No. 3:20-cv-03005-RS, ECF No. 1 (N.D. Cal. May 1, 2020);
Chesapeake Bay Found., Inc. v. Wheeler, 1:20-cv-01064-RDB, ECF No. 1 (D. Md. Apr. 27,
2020); N.M. Cattle Growers’ Ass’n v. EPA, 1:19-cv-00988-JHR-SCY, ECF No. 26 (D.N.M. Apr.
27, 2020); Or. Cattlemen’s Ass’n v. EPA, 3:19-cv-00564-MM, ECF No. 90 (D. Or. May 1,
2020); Wash. Cattlemen’s Ass’n v. EPA, 2:19-cv-00569-JCC, ECF No. 72 (W.D. Wash. May 4,
2020); Murray v. Wheeler, 1:19-cv-01498-LEK, ECF No. 17 (N.D.N.Y. May 11, 2020);
Colorado v. EPA, 1:20-cv-01461-WJM, ECF No. 1 (D. Colo. May 22, 2020); Pasqua Yaqui
Tribe v. EPA, 4:20-cv-00266-RM, ECF No. 1 (D. Ariz. June 22, 2020); Navajo Nation v.
Wheeler, 2:20-cv-00602-MV-GJF, ECF No. 1 (D.N.M. June 22, 2020); Puget Soundkeeper All.
v. EPA, 2:20-cv-00950-JCC, ECF No. 1 (W.D. Wash. June 22, 2020); Env’t Integrity Project v.
EPA, 1:20-cv-01734-KBJ, ECF No. 1 (D.D.C. June 25, 2020); Waterkeeper All. v. Wheeler, No.
3:18-cv-03521-RS, ECF No. 93 (N.D. Cal. Dec. 23, 2020); Pueblo of Laguna v. Regan, No. 21-
cv-00277-JFR-KK, ECF No. 1 (D.N.M. Mar. 26, 2021).

                                                    5
streams and certain wetlands is arbitrary and capricious. See generally id. Defendant-Intervenors

were granted the right to intervene in this proceeding on June 11, 2020. ECF No. 29. The Parties

subsequently filed cross-motions for summary judgment, completing their briefing on October

19, 2021. See ECF Nos. 58, 68-70, 73, 80-81. A hearing regarding the completed briefing was

scheduled for December 1, 2020, but was cancelled and rescheduled for February 4, 2021. ECF

Nos. 74, 82, 86.

       On January 20, 2021, President Biden issued an Executive Order entitled “Executive

Order on Protecting Public Health and the Environment and Restoring Science to Tackle the

Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 25, 2021) (“EO 13990”). In conformance with the

Executive Order, the Agencies began reviewing a number of regulations promulgated in the last

four years, including the NWPR at issue in this case. In light of this directive, the Parties filed a

joint motion to continue the February 4, 2021 hearing date by at least 30 days. ECF No. 95. The

Court granted the motion on January 27, 2021, stating that it would reschedule the hearing for

some time after March 4, 2021. ECF No. 96. On March 1, 2021, the Agencies filed a motion to

stay the proceeding an additional 60 days. ECF No. 105. On March 2, 2021, the Court granted

the Agencies’ motion, staying the case until May 1, 2021. ECF No. 106. The Court also

dismissed the filed cross-motions for summary judgment, allowing the Parties to re-file their

motions at a later date. Id. On May 21, 2021, Plaintiffs filed their motion for summary judgment.

ECF No. 119. The Agencies’ cross-motion for summary judgment/opposition brief is due June

18, 2021. See ECF No. 118. The Agencies hereby file this motion for remand without vacatur in

lieu of a cross-motion for summary judgment/opposition brief.




                                                  6
       D.      The Agencies’ Review of the NWPR and Decision to Initiate New
               Rulemaking

       The Agencies promulgated the NWPR to define the phrase “waters of the United States,”

which appears in Section 502(7) of the Clean Water Act, 33 U.S.C. § 1362(7). On January 20,

2021, following the presidential transition, President Biden issued EO 13990. In relevant part,

EO 13990 states that it is the policy of the new administration

               to listen to the science; to improve public health and protect our
               environment; to ensure access to clean air and water; to limit
               exposure to dangerous chemicals and pesticides; to hold polluters
               accountable, including those who disproportionately harm
               communities of color and low-income communities; to reduce
               greenhouse gas emissions; to bolster resilience to the impacts of
               climate change; to restore and expand our national treasures and
               monuments; and to prioritize both environmental justice and the
               creation of the well-paying union jobs necessary to deliver on these
               goals.

Id. at 7037. EO 13990 directs federal agencies to “immediately review and, as appropriate and

consistent with applicable law, take action to address the promulgation of Federal regulations

and other actions during the last 4 years that conflict with these important national objectives,

and to immediately commence work to confront the climate crisis.” Id.

       Over the past few months, the Agencies have been reviewing the NWPR pursuant to EO

13990. As explained in the attached declarations, the Agencies have now reviewed the NWPR

and have decided to initiate new rulemaking to define “waters of the United States.” Ex. 1,

Declaration of Radhika Fox (“Fox Decl.”) ¶¶ 8–10; Ex. 2, Declaration of Jaime Pinkham

(“Pinkham Decl.”) ¶¶ 7–9.7




7
 The declarations of Radhika Fox and Jaime Pinkham were filed as exhibits in support of the
Agencies’ motion to remand the NWPR without vacatur filed on June 9, 2021 in Conservation
Law Found. v. EPA, No. 1:20-cv-10820-DPW, Dkt. Nos. 113-1 and 113-2 (D. Mass. June 9,
2021). They are attached hereto as Exs. 1 and 2.


                                                 7
                                   STANDARD OF REVIEW

       Agencies have inherent authority to reconsider past decisions and to revise, replace, or

repeal a decision to the extent permitted by law and supported by a reasoned explanation. FCC v.

Fox Television Stations, Inc., 556 U.S. 502, 515 (2009); Motor Vehicle Mfrs. Ass’n v. State Farm

Mutual Auto. Ins. Co., 463 U.S. 29, 42 (1983). Further, an agency’s interpretation of a statute it

administers is not “carved in stone” but must be evaluated “on a continuing basis,” for example,

“in response to . . . a change in administrations.” Nat’l Cable & Telecomms. Ass’n v. Brand X

Internet Servs., 545 U.S. 967, 981 (2005) (internal quotation marks and citations omitted).

Voluntary remand is proper where an agency requests a “remand ‘without confessing error, [in

order] to reconsider its previous position.’” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556

F.3d 177, 215 (4th Cir. 2009) (citing SKF USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed.

Cir. 2001)). “This furthers the policy of allowing an agency to assess ‘the wisdom of its policy

on a continuing basis.’” S.C. Wildlife Fed’n v. Limehouse, No. C/A 2:06-CV-2528-DCN, 2009

WL 2244210, at *5 (D.S.C. July 27, 2009) (quoting SKF, 254 F.3d at 1028). In other words,

remand should be granted so long as “the agency intends to take further action with respect to the

original agency decision on review.” Limnia, Inc. v. Dep’t of Energy, 857 F.3d 379, 386 (D.C.

Cir. 2017).

       “Generally, courts only refuse voluntarily requested remand when the agency’s request is

frivolous or made in bad faith.” Cal. Cmtys. Against Toxics v. EPA, 688 F.3d 989, 992 (9th Cir.

2012) (granting remand and citing SKF USA Inc., 254 F.3d at 1029); see also Limnia, Inc., 857

F.3d at 386–87 (refusing remand where agency had no intention to revisit challenged decision).

       Voluntary remand is appropriate when the request is reasonable and timely. See Macktal

v. Chao, 286 F.3d 822, 826 (5th Cir. 2002); see also Ariz. Pub. Serv. Co. v. EPA, 562 F.3d 1116,




                                                 8
1122 (10th Cir. 2009) (granting EPA’s motion for voluntary remand). In exercising its discretion

to grant remand, a court may consider whether any party opposing remand would be unduly

prejudiced. FBME Bank Ltd. v. Lew, 142 F. Supp. 3d 70, 73 (D.D.C. 2015).

                                          ARGUMENT

       Remand is proper in this case because the Agencies have completed their review of the

NWPR and have decided to initiate new rulemaking to define “waters of the United States.” Fox

Decl. ¶¶ 7–9; Pinkham Decl. ¶¶ 8–10. Remand would also conserve judicial resources and would

not unduly prejudice the parties.

       The Agencies Have Established Grounds for Voluntary Remand.

       An agency may seek remand because it wishes to revisit its interpretation of the

governing statute, the procedures it followed in reaching its decision, or the decision’s

relationship to other agency policies. SKF USA Inc., 254 F.3d at 1028–29. The Agencies seek

remand for these exact reasons. The Agencies conducted a review of the NWPR. Fox Decl. ¶ 10;

Pinkham Decl. ¶ 10. Through that review, the Agencies “have identified substantial concerns

with the NWPR and have determined that additional consideration should be given to certain

aspects of the NWPR through notice-and-comment rulemaking[.]” Id.

       Voluntary remand is appropriate because the Agencies have identified “substantial and

legitimate” concerns with the NWPR and intend to embark upon a rulemaking process to replace

the rule. SKF USA Inc., 254 F.3d at 1029 (“[I]f the agency’s concern [with the challenged action]

is substantial and legitimate, a remand is usually appropriate.”). The Agencies have explained

that they have substantial concerns about certain aspects of the NWPR and the effects of the

NWPR on the nation’s waters, including whether the NWPR adequately considered the CWA’s

statutory objective in determining the scope of “waters of the United States” and, as a result,




                                                 9
whether the process adequately considered the effects of the NWPR on the integrity of the

nation’s waters. Fox Decl. ¶¶ 10, 12; Pinkham Decl. ¶¶ 10, 12. For example, the Agencies have

identified concerns about whether sufficient consideration was given to the impact of the

NWPR’s categorical exclusion of ephemeral waters. Fox Decl. ¶ 14; Pinkham Decl. ¶ 14. In

addition, the Agencies have noted on-the-ground effects of the NWPR since the rule went into

effect, which reinforces their conclusion that a new rulemaking in which the agencies will

reconsider issues of concern with the NWPR and its impacts is warranted. Fox Decl. ¶¶ 15–20;

Pinkham Decl. ¶¶ 15–20.

       Remand would give the Agencies an opportunity to fully explore and address these issues

and the concerns of the parties and other stakeholders, through the administrative rulemaking

process. Fox Decl. ¶ 14; Pinkham Decl. ¶ 14. Remand would also allow the Agencies to develop

a new administrative record, which would benefit the Court and the parties if a new rule were to

be litigated. “[T]his kind of reevaluation is well within an agency’s discretion,” Nat’l Ass’n of

Home Builders v. EPA, 682 F.3d 1032, 1038 (D.C. Cir. 2012) (citing Fox Television Stations,

Inc., 556 U.S. at 514–15), and courts should allow it. See Util. Solid Waste Activities Grp. v.

EPA, 901 F.3d 414, 436 (D.C. Cir. 2018).

       Moreover, deferring to the Agencies’ new rulemaking process also promotes important

jurisprudential interests. “In the context of agency decision making, letting the administrative

process run its course before binding parties to a judicial decision prevents courts from

‘entangling themselves in abstract disagreements over administrative policies, and . . . protect[s]

the agencies from judicial interference’ in an ongoing decision-making process.” Am. Petroleum

Inst. v. EPA, 683 F.3d 382, 386–87 (D.C. Cir. 2012) (citation omitted). Allowing the

administrative process to run its course here will let the Agencies “crystalliz[e] [their] policy




                                                 10
before that policy is subjected to judicial review,” Wyo. Outdoor Council v. U.S. Forest Serv.,

165 F.3d 43, 49 (D.C. Cir. 1999), and avoid “inefficient” and unnecessary “piecemeal review.”

Pub. Citizen Health Research Grp. v. Comm’r, Food & Drug Admin., 740 F.2d 21, 30 (D.C. Cir.

1984) (citation and internal quotation marks omitted).

       Courts have granted remand in similar situations. In SKF USA Inc., the Federal Circuit

found a remand to the Department of Commerce appropriate in light of the agency’s change in

policy. 254 F.3d at 1025, 1030. Likewise, in FBME Bank Ltd., the District Court for the District

of Columbia remanded a rule to the Department of the Treasury to allow the agency to address

“serious ‘procedural concerns,’” including “potential inadequacies in the notice-and-comment

process as well as [the agency’s] seeming failure to consider significant, obvious, and viable

alternatives.” 142 F. Supp. 3d at 73.

       The Agencies are not requesting vacatur of the NWPR during the remand. Courts have

the discretion to remand an agency decision without vacatur. Friends of Park v. Nat’l Park Serv.,

No. 2:13-CV-03453-DCN, 2014 WL 6969680, at *3 (D.S.C. Dec. 9, 2014). Factors a court can

consider include the seriousness of the rule’s deficiencies (and thus the extent of doubt whether

the agency chose correctly) and the disruptive consequences of granting vacatur when that

interim change may itself be changed. Int’l Union, United Mine Workers of Am. v. Fed. Mine

Safety & Health Admin., 920 F.2d 960, 967 (D.C. Cir. 1990). In light of the Agencies’ stated

intent to address their substantial concerns with the NWPR through a new rulemaking, the

Agencies request that the Court order a remand and are not including a request for vacatur.

       Granting Remand Conserves Judicial Resources.

       Granting remand here promotes judicial economy and conserves the parties’ and the

courts’ resources. Courts “have recognized that ‘[a]dministrative reconsideration is a more




                                                11
expeditious and efficient means of achieving an adjustment of agency policy than is resort to the

federal courts.’” B.J. Alan Co. v. ICC, 897 F.2d 561, 562 n.1 (D.C. Cir. 1990) (quoting

Commonwealth of Pennsylvania v. ICC, 590 F.2d 1187, 1194 (D.C. Cir. 1978)). Indeed,

“[v]oluntary remand is [] important for judicial economy because it allows courts to preserve

judicial resources.” Friends of Park, 2014 WL 6969680, at *2 (citing Ethyl Corp. v. Browner,

989 F.2d 522, 524 (D.C. Cir. 1993)). Allowing the Agencies to proceed with a new rulemaking

allows them to address concerns with the NWPR through the administrative process. The

Agencies might resolve the parties’ concerns through that process, potentially rendering

unnecessary future litigation that could strain the courts’ and parties’ resources. Remand would

preserve those resources.

       In addition, continuing to litigate this case wastes the Agencies’ and the parties’ resources

in the present, resources that could be better spent on the rulemaking process. Because many of

the issues presently before the Court will be re-evaluated in the Agencies’ new rulemaking,

remand to the Agencies will allow the Agencies to focus their resources on the new rulemaking,

with input from the parties and other interested stakeholders. Fox Decl. ¶ 14; Pinkham Decl.

¶ 14. In particular, ongoing litigation could interfere with the Agencies’ rulemaking, as the

Agencies would have to prioritize pending litigation deadlines. See Am. Forest Res. Council v.

Ashe, 946 F. Supp. 2d 1, 43 (D.D.C. 2013) (because agency did “not wish to defend” the action,

“forcing it to litigate the merits would needlessly waste not only the agency’s resources but also

time that could instead be spent correcting the rule’s deficiencies.”).

       Moreover, given that merits briefing is not complete and only Plaintiffs have filed an

opening motion for summary judgment (ECF No. 119), remand would save judicial resources




                                                 12
and render further briefing unnecessary.8, 9 The Agencies’ new rulemaking may fully address and

resolve the parties’ concerns or, at least, narrow the issues if the parties were to challenge a new

rule arising out of the new rulemaking. Even if remand does not resolve all of the claims

presented by the parties, subsequent judicial review will likely turn on a new and different record

that will necessarily alter the nature of this Court’s review. Therefore, continuing to litigate the

very same issues that the Agencies may resolve through a new rulemaking, “would be

inefficient,” FBME Bank, 142 F. Supp. 3d at 74, and a waste of judicial resources.

       Remand Would Not Prejudice the Parties.

       Remand would not prejudice any party. The Agencies intend to consider and evaluate

issues raised in the various legal challenges to the NWPR during the rulemaking process,

including arguments made by the parties in this case. Fox Decl. ¶¶ 8–10; Pinkham Decl. ¶¶ 8–10.

As addressed above, the Agencies may revise or replace the NWPR in a way that resolves

Plaintiffs’ claims. For example, Plaintiffs claim that the Agencies did not adequately consider the

CWA’s statutory objective and arbitrarily excluded ephemeral waters and certain wetlands. Pls.’

Mem. of Law at 19-23 and 30-37, ECF No. 119-1. The Agencies intend to consider these very

issues on remand. Fox Decl. ¶ 13; Pinkham Decl. ¶ 13. Through their rulemaking process, the

Agencies will consider the policies set forth in EO 13990 and intend to ensure that “waters of the

United States” is defined in a manner consistent with the CWA’s statutory objective. In addition,




8
 The Court vacated and dismissed without prejudice the Parties’ completed cross-motions for
summary judgment briefing, but allowed the Parties to re-file their motions at a later date. ECF
No. 106.
9
 Various amicus parties have also been granted leave to file their proposed briefs in support of
Plaintiffs’ motion for summary judgment. See ECF Nos. 121, 134.


                                                  13
the parties will have the opportunity to participate through the notice and comment process by

submitting comments on any new proposed rule. Fox Decl. ¶ 10; Pinkham Decl. ¶ 10.

                                         CONCLUSION

       The Agencies have identified numerous concerns with the NWPR, many of which have

been raised by Plaintiffs in this case, and intend to evaluate those concerns through a new notice-

and-comment rulemaking. Fox Decl. ¶¶ 9–20; Pinkham Decl. ¶¶ 9–20. Where, as here, the

Agencies have committed to reconsidering the challenged action, the proper course is remand to

allow the Agencies to address their concerns through the administrative process. The Agencies

respectfully ask the Court to remand the NWPR, without vacatur, and to dismiss this case, rather

than requiring the Agencies to litigate a rule that may be replaced.

Respectfully submitted,

June 21, 2021                                        M. RHETT DEHART

                                                     Acting United States Attorney
                                                     District of South Carolina

                                                     s/ Lee Berlinsky

                                                     LEE BERLINSKY
                                                     Fed. ID# 05443
                                                     Assistant United States Attorney
                                                     151 Meeting Street, Suite 200
                                                     Charleston, SC 29401
                                                     Telephone: (843) 266-1679
                                                     Lee.Berlinsky@usdoj.gov

                                                     s/ Hubert T. Lee

                                                     HUBERT T. LEE
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     P.O. Box 7611
                                                     Washington, DC 20044
                                                     (202) 514-1806 (Lee)
                                                     Hubert.lee@usdoj.gov



                                                14
